DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/13/2022 is acknowledged.  Claims 1-2, 6, 18-19, 27 have been amended. Claim 25 has been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 18-24, 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 recites “wherein the second electrode of the second capacitor is electrically connected to the display element” in lines 12-13.  This limitation is not supported by the specification of the instant application.  Claim 1 requires to have four transistors and two capacitors (lines 2-3 of claim 1).  So the embodiments of Figs. 1, 4B, 6 are readable on the claim.  However, in these embodiments, neither of the capacitors (103 and 113) are connected to the display element (104).  They are connected to a transistor (102) which is in turn connected to the display element.  The embodiment of Fig. 4A shows the second electrode of the capacitor (103) connected directly to the display element (104); however, this embodiment of Fig. 4A does not have four transistors as required by the claim.  
Claim 18 recites “wherein a second electrode of the second capacitor is electrically connected to the display element” in lines 12-13.  This limitation is not supported by the specification of the instant application.  Claim 18 requires to have four transistors and two capacitors (lines 2-3 of claim 18).  So the embodiments of Figs. 1, 4B, 6 are readable on the claim.  However, in these embodiments, neither of the capacitors (103 and 113) are connected to the display element (104).  They are connected to a transistor (102) which is in turn connected to the display element.  The embodiment of Fig. 4A shows the second electrode of the capacitor (103) connected directly to the display element (104); however, this embodiment of Fig. 4A does not have four transistors as required by the claim.  

Allowable Subject Matter
Due to the deficiency in the written description of the claims 1 and 18, the allowability of the subject matter of claims 1 and 18, which included the indicated allowable subject matter of previous claim 25, has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Tuan A Hoang/Examiner, Art Unit 2822